Fourth Court of Appeals
                                       San Antonio, Texas
                                               April 26, 2017

                                           No. 04-16-00590-CV

                        IN RE THE GOODYEAR TIRE & RUBBER CO.

                                    Original Mandamus Proceeding 1

                                                  ORDER

        On September 16, 2016, the relator filed a petition for writ of mandamus and an emergency
motion for temporary relief. This court granted a stay and requested a response. The real parties
in interest filed a response to which the relator replied. Having considered the petition, response,
and reply, this court has determined the relator is entitled to the relief requested. Accordingly, the
petition for writ of mandamus is CONDITIONALLY GRANTED. The stay ordered by this court
on September 16, 2016 is hereby LIFTED.

        The Honorable Amado J. Abascal, III is ORDERED to vacate the December 2, 2016 order
granting real party in interest’s motion for enforcement and the August 31, 2016 order requiring
Relator to comply with the December 2, 2105 order. The writ will issue only if we are notified
that Judge Abascal has not done as directed within fifteen days from the date of this order.

        It is so ORDERED on April 26, 2017.


                                                                    _____________________________
                                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of April, 2017.

                                                                    _____________________________
                                                                    Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 13-06-12009-DCVAJA, styled Elvia Munoz, et al., v. The Goodyear Tire &
Rubber Co, et al., pending in the 365th Judicial District Court, Dimmit County, Texas, the Honorable Amado J.
Abascal, III presiding.